Citation Nr: 1700866	
Decision Date: 01/11/17    Archive Date: 01/18/17

DOCKET NO.  07-23 221	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in Waco, Texas


THE ISSUE

Entitlement to a total rating for compensation purposes based on individual unemployability due to service-connected disabilities (TDIU) for the period prior to August 13, 2013.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Shamil Patel, Counsel
INTRODUCTION

The Veteran is the appellant in the instant appeal.  He had active service from June 1982 to July 1985.  

This matter came before the Board of Veterans' Appeals (Board) on appeal from a March 2007 rating decision of the Waco, Texas, Regional Office (RO) which denied increased disability evaluations for both the Veteran's erectile dysfunction and his hypertension with left hydronephrosis.  In April 2010, the Veteran was afforded a hearing before the undersigned Acting Veterans Law Judge sitting at the RO.  A hearing transcript was prepared and incorporated into the record.  In August 2010, the Board denied a compensable evaluation for the Veteran's erectile dysfunction and remanded the issue of an increased evaluation for his hypertension with left hydronephrosis to the RO for further action.  

Additional VA clinical documentation was subsequently received into the record without RO review.  In May 2013, the Veteran requested that his appeal be remanded to the RO for review of the additional VA clinical documentation.  In June 2013, the Board remanded the Veteran's appeal to the RO for additional action to include review of the additional VA clinical documentation.  

In December 2013, the Board determined that the issue of entitlement to a TDIU had been raised by the record and remanded that issue and the issue of an increased evaluation for the Veteran's hypertension with left hydronephrosis to the RO for additional action.  In September 2014, the RO, in pertinent part, denied a TDIU.  

In October 2015, the RO recharacterized the Veteran's hypertension with left hydronephrosis as chronic kidney disease evaluated as 80 percent disabling and hypertension evaluated as 10 percent disabling; granted a TDIU; and effectuated the awards as of August 13, 2013.  In March 2016, the Board granted a 100 percent evaluation for the Veteran's hypertension with left hydronephrosis for the period prior to August 13, 2013; determined that separate evaluations for the Veteran's chronic kidney disorder and hypertension could not be assigned for the period on and after August 13, 2013; and remanded the issue of the Veteran's entitlement to a TDIU for the period prior to August 13, 2013 to the RO for additional action.  

In March 2016, the RO effectuated the Board's award of 100 percent schedular evaluation for the Veteran's hypertension with left hydronephrosis as of October 17, 2006.  The Board has reviewed both the Veterans Benefit Management System (VBMS) and the "Virtual VA" files.  This appeal was processed using the VBMS paperless claims processing system.  Accordingly, any future consideration of the Veteran's appeal should take into consideration the existence of this electronic record.  


FINDINGS OF FACT

1.  On and after October 17, 2006, service connection was in effect for hypertension with left hydronephrosis evaluated as 100 percent disabling and erectile dysfunction evaluated as noncompensable.  

2.  The Veteran was employed on a full time basis until August 1, 2012.  

 
CONCLUSION OF LAW

The criteria for a TDIU for the period prior to August 13, 2013, are not met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.340, 3.341, 4.16 (2016).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and to Assist

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the United States Court of Appeals for Veterans Claims (Court) held that a Veterans Claims Assistance Act of 2000 (VCAA) notice, as required by 38 U.S.C.A. § 5103, must (1) inform the claimant about the information and evidence not of record that is necessary to substantiate his claims; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  VA has issued several VCAA notices to the Veteran which informed him of the evidence generally needed to support claims for increased evaluations including a TDIU and the assignment of an effective date for such an award; what actions he needed to undertake; and how VA would assist him in developing his claim.  VA's duty to notify was satisfied by the December 2010 VCAA notice.  See 38 U.S.C.A. §§ 5102, 5103, 5103A (West 2014);38 C.F.R. § 3.159 (2015); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  


II.  TDIU for the Period Prior to August 13, 2013

Total ratings for compensation purposes may be assigned where the combined schedular rating for the Veteran's service-connected disabilities is less than 100 percent when it is found that the service-connected disabilities are sufficient to render the Veteran unemployable without regard to either his advancing age or the presence of any nonservice-connected disorders.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.340, 3.341, 4.16(a).  

On and after October 17, 2006, service connection was in effect for hypertension with left hydronephrosis evaluated as 100 percent disabling and erectile dysfunction evaluated as noncompensable.  In his June 201 Veterans Application for Increased Compensation Based on Unemployability (VA Form 21-8940), the Veteran reported that he had been employed on a full time basis until August 2012.  Given that the Veteran's service-connected kidney disorder was evaluated as 100 percent disabling for many years prior to his stopping his full time employment, the Board concludes that a TDIU for the period prior to August 13, 2013, may not be granted.  



ORDER

A TDIU for the period prior to August 13, 2013, is denied.  



____________________________________________
J. T. HUTCHESON
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


